Citation Nr: 0008731	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma and eye 
problems, claimed to have resulted from alleged mustard gas 
exposure.

2.  Entitlement to service connection for dermatitis, skin 
cancer, heart surgery, headaches, high blood pressure, 
diabetes, arthritis, hearing loss, confusion, stomach 
problems, and kidney failure, claimed to have resulted from 
alleged mustard gas exposure.

3.  Entitlement to service connection for hypertension on a 
direct basis.

4.  Entitlement to a compensable evaluation for dyshidrotic 
eczema, both hands, and onychomycosis, toenails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This appeal arises from a May 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The evidence does not show exposure to mustard gas or 
Lewisite during service.

3.  The earliest medical reports dealing with asthma, eye 
problems, heart surgery, high blood pressure or hypertension, 
diabetes, arthritis, confusion, stomach problems, and kidney 
failure are dated decades after service and do not relate the 
disorders to active service or to any alleged mustard gas 
exposure.

4.  There is no competent objective evidence that the veteran 
currently has dermatitis, skin cancer, headaches, or hearing 
loss.

5.  The veteran's service connected dyshidrotic eczema of the 
hands and onychomycosis of the toenails is not shown to be 
symptomatic at this time; it has not been demonstrably 
manifested by exfoliation, exudation or itching involving an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  Asthma and an eye disorder were not incurred in, or 
aggravated by, active military service and did not result 
from exposure to mustard gas during service.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).

2.  The appellant has not presented a well grounded claim for 
service connection for dermatitis, skin cancer, heart 
surgery, headaches, high blood pressure, diabetes, arthritis, 
hearing loss, confusion, stomach problems, and kidney failure 
as a residual of exposure to mustard gas during service, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.316 (1999).

3.  The appellant has not presented a well grounded claim for 
service connection for hypertension on a direct basis, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 1110, 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for dyshidrotic 
eczema of the hands and onychomycosis of the toenails have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mustard Gas Claims

The veteran claims that he was subjected to mustard gas 
exposure during service in 1944, when he was stationed at 
Camp Seibert, Alabama.  Specifically, he asserts that he was 
exposed to mustard gas during training exercises.  He states 
that during these exercises he was exposed while wearing a 
gas mask and protective clothing.  He avers that as a result 
of this exposure he has or has experienced dermatitis, 
asthma, skin cancer, eye problems, heart problems requiring 
surgery, headaches, high blood pressure, diabetes, arthritis, 
hearing loss, confusion, stomach problems, and kidney 
failure.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Service connection for hypertension, arthritis, or hearing 
loss may be granted if it is shown to be present in service 
or manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was a certain degree of exposure to 
specified vesicant agents during active military service and 
any of the indicated conditions developed subsequent to such 
exposure.  When there was full- body exposure to nitrogen or 
sulfur mustard gas during active service the listed 
conditions are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
the listed conditions are chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma or chronic 
obstructive pulmonary disease.  When there was full-body 
exposure to nitrogen mustard during active service the listed 
condition is acute nonlymphocytic leukemia.  Service 
connection may not be established for any of these conditions 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In general the three elements of a "well grounded" claim are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements. However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that, 
in cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, the 
burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure. . . . The regulation does not require a 
medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified in 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  This is exactly what 
has been done in the present case with respect to the 
veteran's claims for service connection for asthma and eye 
problems.  As such, the Board must find that the veteran has 
submitted a well grounded claim for service connection for 
asthma and eye problems within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Pearlman v. West, 11 Vet. App. 443 
(1998).  That is, he has presented a claim which is 
plausible.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The Board will address whether the remaining claims 
for service connection are well grounded below.

The RO has obtained the veteran's service medical records 
which appear to be complete.  The service medical records 
contain entrance and separation examination reports and 
treatment records.  At induction in October 1942, blood 
pressure was noted as 134/70.  There is no indication in any 
of the service medical records that the veteran was exposed 
to mustard gas or involved in any mustard gas tests.  In June 
1944, he was treated for cephalalgia, mild, chronic.  In 
January 1946 a separation examination of the veteran was 
conducted.  The veteran reported no complaints.  A chest x-
ray was conducted and was negative.  Blood pressure was 
140/90.  Hearing and vision were normal, and the skin 
examination showed only dermatophytosis of the hands (this 
disability has been service connected since 1946).  No other 
abnormalities were noted by the examining physician.

Private medical records dated from 1961 to 1980 show high 
blood pressure, rheumatoid arthritis, and indications of 
diabetes mellitus and right eye trouble.  Private hospital 
records dated in 1994 and 1996 show diagnoses of renal 
failure, gastroesophageal reflux disease, diabetes mellitus, 
hypertension, previous coronary artery bypass grafting, 
peptic ulcer disease, confusion and depression.  An undated 
private examination received in March 1997 contained 
diagnoses of diabetes mellitus, arteriosclerotic vascular 
disease, renal failure, rheumatoid arthritis, hypertension 
and asthma.  

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation [38 
C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file. . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 11 
Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult. 
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The section states that 
"[p]rior to the early 1950s, information about a person's 
participation in any kind of testing by the Army was placed 
in the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information."  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.

Review of the veteran's discharge papers reveals that he 
served in the Army during World War II.  He is asserting that 
he was subjected to mustard gas exposure at Camp Seibert, 
Alabama.  As noted above, the veteran's service medical 
records appear to be complete.  There is no indication in any 
of the service medical records that the veteran was exposed 
to mustard gas during active service.  

The Rating Procedures Staff was contacted for a check of the 
lists available at the VA Central Office regarding mustard 
gas exposure as noted in M21-1, Part 3, Chapter 5, Subchapter 
II, § 5.18 c.  This resulted in the veteran's name not being 
found.

The RO contacted the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland in an attempt 
to obtain mustard gas exposure information related to the 
veteran.  In May 1998, two responses were received.  The 
responses stated that it was unable to verify the veteran's 
alleged exposure to mustard gas, and that the it appeared 
that the veteran was referring to gas chamber experience 
during training, which was standard training for the time 
period.  He also referred to a road march exercise which used 
tear gas or a non-toxic mustard agent simulant.  

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, his allegations of 
exposure are not substantiated by any other evidence.  His 
service medical records do not reveal any evidence of 
exposure.  The list held by VA which indicate subjects of 
mustard gas testing do not reveal the veteran's name.  
Moreover, the evidence received from the Army Chemical and 
Biological Defense Command indicates that it is unable to 
verify mustard gas testing involving the veteran.  Based on a 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active military service.

A.  Asthma and Eye Disorder

VA regulations provide that service connection may be 
established for asthma and eye problems when there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service.  Service connection may not be 
established for any of these conditions if the claimed 
condition is due to the veteran's own willful misconduct or 
if there is affirmative evidence that establishes a 
nonservice-related condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316 (1999).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of 
record.  The medical evidence of record reveals a diagnosis 
of asthma, and an indication of "trouble with the right 
eye."  Asthma and various eye disorders are among the 
disabilities for which presumptive service connection on the 
basis of mustard gas exposure is warranted, if actual full 
body exposure occurred.  However, the evidence obtained does 
not reveal that the veteran was exposed to mustard gas during 
service.  Rather, it appears that the veteran underwent 
routine training which did not involve the use of mustard 
gas.

Whether the veteran meets the requirements of 38 C.F.R. § 
3.316, including whether he was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman v. West, 11 Vet. App. 443 (1998).  Upon careful 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active service.  Therefore, the veteran does not meet the 
requirements of 38 C.F.R. § 3.316.  As such, service 
connection on a presumptive basis for asthma and eye problems 
as a residual of mustard gas exposure is not warranted.  The 
Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case there is absolutely no competent medial evidence 
of record which in any way relates the veteran's current 
asthma or eye disorder to his active service independent of 
his allegations of mustard gas exposure.  The veteran's 
statements are not competent evidence to establish the 
etiology of his asthma.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current asthma or eye disorder is 
related to his active service over fifty years ago.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board has considered the veteran's claim under the 
relaxed standard provided under 38 C.F.R. § 3.316.  However, 
the evidence of record does not establish exposure to mustard 
gas during service and, therefore, his claim is denied under 
this provision because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has 
also considered the veteran's claim under the Combee standard 
which permits the veteran to meet the general, non-relaxed, 
standard for well grounded claims.  Under the general 
standard, it is the veteran's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  However, the veteran has not submitted 
any evidence linking his current asthma or eye disorder to 
his active service over half a century ago.

With respect to the Combee analysis alone, where a claim is 
not well grounded, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

B.  Dermatitis, skin cancer, heart surgery, headaches, high 
blood pressure, diabetes, arthritis, hearing loss, confusion, 
stomach problems, and kidney failure

Again as noted above, pursuant to 38 C.F.R. § 3.316 (1999), 
service connection may be established for the development of 
certain claimed conditions when there was exposure to 
specified vesicant agents during active military service. 
When there was full-body exposure to nitrogen or sulfur 
mustard gas during active service the listed conditions are 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
(except mesothelioma) cancer and squamous cell carcinoma of 
the skin.  When there was full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia. 38 C.F.R. § 3.316 (1999).

In the instant case the veteran asserts that he has 
dermatitis, skin cancer, heart surgery, headaches, high blood 
pressure, diabetes, arthritis, hearing loss, confusion, 
stomach problems, and kidney failure which were caused by 
mustard gas exposure.  There is no objective medical evidence 
to show that the veteran currently suffers from dermatitis, 
skin cancer, headaches, or hearing loss.  Thus, the claims 
for service connection for those disabilities are not well-
grounded.  See Caluza, 7 Vet. App. at 506.

The medical evidence of record reveals that the veteran 
suffers from heart disease, high blood pressure, diabetes, 
rheumatoid arthritis, confusion, peptic ulcer disease, and 
kidney failure.  These disorders are not among the enumerated 
diseases which warrant service connection on the presumptive 
basis of mustard gas exposure.  The court has stated that, in 
cases involving exposure to vesicant agents under 38 C.F.R. § 
3.316, the veteran must have one of the diseases specified 38 
C.F.R. § 3.316 for the claim to be well grounded.  Pearlman 
v. West, 11 Vet. App. 443 (1998).  Since none of these 
disorders are enumerated in 38 C.F.R. § 3.316 the veteran's 
claims are not well grounded under that regulation.

Notwithstanding the foregoing, the veteran could establish 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, he 
must again present evidence of a well grounded claim.  In the 
instant case the veteran has presented absolutely no 
competent medical evidence which in any way relates his 
current heart disease, high blood pressure, diabetes, 
rheumatoid arthritis, confusion, peptic ulcer disease, and 
kidney failure to his active military service or to alleged 
mustard gas exposure during service.  As such, these claims 
do not meet the elements required for them to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service. In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. App. 394 
(1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

Conclusion

The veteran's claim for service connection for asthma and an 
eye disorder as a residual of mustard gas exposure is denied 
on the merits.  The evidence of record does not reveal that 
the veteran was exposed to mustard gas during active service.  
Without mustard gas exposure, service connection is not 
warranted under 38 C.F.R. § 3.316 (1999).

The veteran's claims for service connection for dermatitis, 
skin cancer, heart surgery, headaches, high blood pressure, 
diabetes, arthritis, hearing loss, confusion, stomach 
problems, and kidney failure are denied because they are not 
well grounded.  As noted above, either there is no competent 
evidence of a current disability, or the disorder is not a 
disease for which service connection is warranted under 38 
C.F.R. § 3.316 (1999).  Moreover, the veteran has failed to 
provide competent medical evidence of a nexus between his 
active military service and his current disorders.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Hypertension- Direct Basis

The veteran has also claimed entitlement to service 
connection for hypertension on a direct basis.  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  Service 
connection for hypertension may be granted if it is shown to 
be present in service or manifest to a degree of 10 percent 
or more within one year from the date of final separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

As noted above, hypertension was first diagnosed decades 
after the veteran's separation from service, and there is no 
competent medical evidence of record which would provide a 
nexus between the current hypertension and any incident of 
the veteran's service more than five decades ago.  In the 
absence of such evidence, the claim is not well-grounded.  
See Caluza, 7 Vet. App. at 506.

Increased Evaluation Claim

In May 1946, service connection was granted for 
dermatophytosis of the hands, and a 10 percent evaluation was 
assigned from February 1946.  In July 1948, the disability 
was changed to dyshidrotic eczema of the hands, bilateral, 
and onychomycosis of the toenails.  The 10 percent evaluation 
was continued.  In December 1959, the evaluation was reduced 
to noncompensable, effective from February 1960.  That 
evaluation has been continued in subsequent rating actions, 
and the veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's skin and toenail 
disorder is rated in accordance with the rating schedule for 
eczema.  38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7806 
(1999).  The current noncompensable evaluation contemplates 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
contemplates exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
contemplates exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. Part 4, Code 
7806 (1999).

The veteran has repeatedly asserted that he is unable to 
travel to the VAMC in Birmingham, Alabama, to undergo a VA 
examination.  He has requested a VA examination near his 
residence in Jasper, Alabama, where he has reported that a VA 
outpatient facility is located.  The Board has inquired as to 
the presence of a VA medical facility in Jasper, and has 
ascertained that no such facility exists.  Accordingly, the 
veteran's claim for an increased evaluation must be evaluated 
on the available evidence.  

There is no medical evidence to demonstrate that the veteran 
currently has dyshidrotic eczema of the hands and 
onychomycosis of the toenails.  The available medical 
records, which show private hospital treatment in 1994 and 
1996, and an undated examination report received in March 
1997, contain no findings, diagnoses, or descriptions related 
to these conditions.

There is no medical evidence of record demonstrating 
exfoliation, exudation or itching involving an exposed 
surface or extensive area which would meet the criteria for a 
10 percent evaluation.  38 C.F.R. Part 4, Code 7806.  
Accordingly, the veteran is not entitled to a compensable 
evaluation for his service connected dyshidrotic eczema of 
the hands, bilateral, and onychomycosis of the toenails.  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Service connection for asthma and eye problems, claimed as a 
residual of mustard gas exposure during active service, is 
denied.

Because they are not well-grounded, the veteran's claims for 
service connection for dermatitis, skin cancer, heart 
surgery, headaches, high blood pressure, diabetes, arthritis, 
hearing loss, confusion, stomach problems, and kidney 
failure, all claimed as a residual of mustard gas exposure 
during active service, are denied.

Service connection for hypertension on a direct basis is 
denied.

A compensable evaluation for dyshidrotic eczema, both hands, 
and onychomycosis, toenails is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


